Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Tanabe et al (JP 2002274110A), hereinafter Tanabe, teaches an antenna mounting structure comprising a parapet mount part; a parapet contact part vertically connected to one end of the parapet mount part; a mount extension part vertically connected to the other end of the parapet mount part, disposed parallel to the parapet contact part, and connected and fixed to an inner surface of a parapet wall by means of a first connecting means; and an antenna coupling part adjacently disposed to the parapet contact part and configured to be coupled with an antenna, wherein the parapet mount part comprises a contact part connection connected to the parapet contact part, and an extension part connection connected to the mount extension part, and a length of the parapet mount part is adjustable depending on a degree of insertion of the contact part connection.
Tanabe, however, fails to further teach that a portion of the contact part connection is configured to be slidably insertable into the extension part connection.
Claims 2-5 and 7-15 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845